Citation Nr: 1720437	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased compensable rating for fractures of the right second and third metatarsals with chop fracture of the first cuneiform (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to July 1980 and from September 1986 to December 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claim was remanded in March 2016. 


FINDING OF FACT

Throughout the appeal period, the Veteran's right foot disability has been manifested by pain, a mild foot injury, and related mild to moderate arthritis.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an increased 10 percent rating, but no higher, for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with the March 2016 Board remand, in that the VA examiner clearly described the Veteran's symptoms associated with her right foot fractures such that the Board is able to adequately rate her claim.

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right foot disability has been rated as noncompensable pursuant to Diagnostic Code 5284, which contemplates foot injuries.  Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a , DC 5284.

The Board finds that a higher 10 percent rating is warranted under DC 5284.  On February 2014 VA examination, the Veteran reported experiencing constant pain in her right foot on activity.  She was diagnosed with fractures to the second and third metatarsals with chip fracture of the first cuneiform.  On April 2016 VA examination, the Veteran's right foot disability was characterized as moderate degenerative arthropathy of the first metatarsophalangeal joint and interphalangeal joints.  There was mild exostosis related to the right foot fractures.  The Veteran reported daily pain related to her right foot fractures.  The Veteran suffered from other right foot abnormalities, to include hammertoes and a bunion.  However, the examiner did not relate those disabilities to the Veteran's service-connected right foot fractures.  The examiner did determine that it was as likely as not that the Veteran's arthritis was related to her right foot fracture.

In this case, the Veteran's service-connected right foot disability has been documented to cause pain and problems similar to those of a mild foot injury.   On April 2016 VA examination, the Veteran's right foot fractures were described as resulting in mild symptoms.  However, the Veteran was also found to suffer from mild and moderate arthropathy of the first tarsometatarsal joint and interphalangeal joints.  Later in the report, the examiner stated that the Veteran's degenerative changes seen on x-ray were related to her service-connected fractures.  That finding meets the criteria for an increased 10 percent rating pursuant to DC 5284, which contemplates a moderate foot injury.  At the least, when taking into consideration 38 C.F.R. § 4.59, the Veteran's actual painful motion of the joint, her right toes, related to her fractures meet the criteria for a minimum compensable rating.  Such a rating is analogous to assigning a 10 percent rating for arthritis of the right foot pursuant to DC 5003.  However, as both DC 5003 and DC 5284 both contemplate the Veteran's symptoms in this instance, pain on motion and arthritis, the Board finds that an increased 10 percent rating pursuant to DC 5284 is sufficient and accurate compensation.  A separate rating under DC 5003 would result in pyramiding.  

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40  and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995), and in fact pain on use has been taken into account when assigning the higher 10 percent rating.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An increased 10 percent rating for fractures of the right second and third metatarsals with chop fracture of the first cuneiform is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


